Citation Nr: 0638410	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-16 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from September 1986 to July 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claim for a total 
rating based on individual unemployability due to service-
connected disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that his service-connected disabilities 
prevent him from working.  As noted above, the veteran's 
claim for a total rating was originally denied by the RO in a 
June 2003 rating action.  Subsequent to that determination, 
by rating decision dated April 2004, the RO granted service 
connection for post-traumatic stress disorder (PTSD), and 
assigned a 30 percent evaluation for it, effective November 
2003.  This increased the combined schedular evaluation for 
all the veteran's service-connected disabilities from 70 
percent to 80 percent, effective November 2003.  It is 
significant to point out, however, that the RO did not 
readjudicate the veteran's total rating claim following the 
grant of service connection for PTSD.

The evidence also shows that the veteran was most recently 
examined for his orthopedic disabilities in May 2003.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where the veteran claims that a disability is 
worse than when originally rated, and the available evidence 
is too old to adequately evaluate the current state of the 
condition, the VA must provide a new examination.  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. at 632.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for unemployability, but 
he was not provided with notice of the type of evidence 
necessary to establish an effective date for the benefit.  
Thus, on remand the RO should provide corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that an effective date for the award of benefits 
will be assigned if unemployability is granted, and also 
includes an explanation as to the type of evidence that is 
needed to establish such.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for 


action as follows:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises 
the veteran that an effective date will 
be assigned if a total rating based on 
unemployability is awarded, to include an 
explanation as to the information or 
evidence needed to establish such, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his service-
connected disabilities since December 
2003.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.  In addition, the RO should 
obtain current VA treatment reports since 
December 2003.   

3.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and extent of residuals of a 
fracture of the right clavicle; residuals 
of a fracture of the left femur; 
residuals of a fracture of the right 
tibial plateau; residuals of a fracture 
of the right thumb, and residuals of a 
fracture of the right distal radius.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
and reviewed by the examiner in 
conjunction with the examination.

The orthopedic examiner should comment on 
any functional impairment due to pain and 
the pathology associated with pain should 
be described.  With respect to the 
subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  The 
examiner should also provide an opinion 
on the extent to which the orthopedic 
disabilities impair his ability to obtain 
or retain gainful employment.

4.  Thereafter, the RO should 
readjudicate the claim for a total rating 
based on individual unemployability due 
to service-connected disability, to 
include consideration of PTSD.

5.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


